Citation Nr: 1409904	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-19 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep disturbance or sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In connection with this appeal, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in December 2009; a transcript of the hearing is associated with the claims file.  

In June 2010, the Board denied the Veteran's claims of entitlement to service connection for a skin rash of the feet and hands and bronchitis, and remanded the issues of entitlement to service connection for an acquired psychiatric disorder, prostatitis, chronic bladder infections, hemorrhoids, and sleep disturbance or sleep apnea.  While on remand, the agency of original jurisdiction (AOJ) granted service connection for PTSD with depression in a June 2011 rating decision.  Thereafter, the remaining four issues returned to the Board for further appellate consideration.  In November 2011, the Board again remanded all four issues.  While on remand, the AOJ granted service connection for chronic prostatitis with bladder infections and hemorrhoids in a November 2012 rating decision.  With respect to the issues for which service connection has been granted, such is a full grant of the benefit sought on appeal.  Therefore, these issues are no longer before the Board.  

The Board observes that, after the issuance of the most recent supplemental statement of the case in November 2012, the Veteran submitted additional evidence in December 2012 with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals VA treatment records dated through January 2012, which were considered by the AOJ in the November 2012 supplemental statement of the case, and the Veteran's representative's January 2014 Informal Hearing Presentation.  The remainder of the documents contained in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is once again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a sleep disturbance/apnea so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As stated in the November 2011 remand, the Veteran seeks entitlement to service connection for a sleep disorder that he contends is secondary to his service-connected PTSD with depression.  At such time, the Board noted that the Veteran appeared to have a sleep disorder variously diagnosed as sleep apnea and insomnia; however, it was unclear as to the extent of which the Veteran's sleep disorder had been caused or aggravated by his service-connected PTSD.  As such, the Board found that a remand was necessary for a VA examination and opinion.

The Veteran was afforded a VA examination in December 2011 and was diagnosed with mild obstructive sleep apnea.  The VA examiner noted that, while obstructive sleep apnea presents a spectrum of symptoms, the basic problem is collapse of or obstruction in the upper airway.  The examiner opined that the Veteran's claims file was reviewed, and the cause of the sleep apnea was idiopathic and it was less than likely that any cause can be attributed to any happening of the Veteran's military experience.  The Board notes that, while the examiner found that the Veteran's obstructive sleep apnea was idiopathic in nature and thus not related to his military service, the examiner did not explain why the Veteran's diagnosed mild obstructive sleep apnea was not caused or aggravated by his service-connected PTSD.

Therefore, the Board finds that the December 2011 VA examination opinion did not adequately address the Veteran's claim on the basis of secondary service connection.  Thus, the AOJ did not accomplish the objectives set forth in the November 2011 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998).  Consequently, the Board finds that a remand is necessary in order to ensure compliance with the November 2011 Board remand orders and obtain an addendum opinion addressing the secondary aspect of the Veteran's service connection claim, to include providing an adequate rationale.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the December 2011 VA examiner who conducted the examination.  If the December 2011 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not that any sleep disorder demonstrated during the pendency of the appeal, which was diagnosed as mild obstructive sleep apnea at the December 2011 VA examination, was caused or aggravated (beyond the natural progress of the disease) by the Veteran's service-connected PTSD with depression.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's contentions that his sleep apnea has been aggravated by his PTSD symtompatology.  The examiner should provide the rationale for any opinion provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


